Citation Nr: 0940398	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-38 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1960 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
50 percent disability rating, effective January 20, 2003.  
The Veteran contested the initial disability rating and the 
effective date assigned.  In December 2006, the Board issued 
a decision, which granted an earlier effective date of 
November 16, 1981 for the grant of service connection for 
PTSD claimed as a mental condition.  In order to effectuate 
the Board's decision, by June 2009 rating decision, the RO 
granted an effective date of November 16, 1981 for the grant 
of service connection for PTSD and assignment of a 50 percent 
evaluation.  The Veteran has continued his appeal for a 
rating in excess of 50 percent for PTSD.


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected PTSD has 
been characterized by severe impairment in the ability to 
establish and maintain relationships and that his symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

2. The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected PTSD has 
resulted in occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activity; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent initial rating for the 
Veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996), 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in December 2008 and June 2009, 
that fully addressed the notice elements and was sent prior 
to the initial RO decision in this matter.  These letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Finally, the Board notes the RO sent 
the Veteran letters in December 2008, June 2009, and July 
2009 informing him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records and Social Security 
Administration records.  In October 2003 and May 2009, the 
Veteran underwent VA examinations pertinent to this appeal.  
The Board finds that the 2003 and 2009 VA examinations are 
adequate.  Each examination included a review of the claims 
folder and a history obtained from the Veteran.  Examination 
findings were reported, along with diagnoses/opinions, which 
were supported in the record.  The examination reports are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310-11 (2007).  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

In an August 1981 psychiatric evaluation, the Veteran 
reported that during the last 20 years he had often been 
depressed.  In 1971 he was admitted to the hospital for 
depression and a suicide attempt.  He had several subsequent 
admissions for depression and suicidal ideation.  On 
examination he was found to be well groomed and related in a 
withdrawn but pleasant, friendly, and cooperative manner.  He 
displayed moderate depression.  There were no definite 
indications of suicidal tendencies and no delusions or 
hallucinations.  His thought mechanisms were not grossly 
disorganized.  His orientation was good, memory was 
unreliable, and his judgment was satisfactory.  The diagnoses 
included depressive neurosis and probable schizoid 
personality. 

Records received from the Social Security Administration 
(SSA) showed that the Veteran had been found to be disabled, 
effective January 1975, due to depressive neurosis.  In March 
1982, the SSA determined that his disability had ceased in 
August 1981.  The rationale behind the decision was that 
although the Veteran was hospitalized at a VA Hospital, he 
was found to be able to do unskilled work and to tolerate 
customary work pressures.  It was noted that he would not be 
able to return to his past work as a tire inspector or a 
mechanical inspector, but there were unskilled jobs he was 
capable of performing.  In August 1982, a SSA administrative 
law judge found that the Veteran still lacked the residual 
functional capacity to perform substantial gainful activity 
at any level.  It was noted that he had a 10th grade 
education and work experience as a quality control inspector 
on various assembly lines, where he last worked in the early 
1970s.  It was noted that he was hospitalized at the time for 
psychiatric problems.  In September 1985, the Veteran's 
disability was determined to be continuing.  Included with 
the SSA records were numerous VA treatment records and 
private treatment records.

VA treatment records show that the Veteran was hospitalized 
in November 1981 for treatment for psychiatric problems.  He 
reported being chronically depressed, and had worked for 10 
years, but had not worked in the past 10 years.  He reported 
his depression became more severe since his divorce.  He 
reported he always had trouble relating to people.  He 
reported that he had come to LA three months prior and was 
living in his truck.  He had been disabled for the past 7 
years and was awarded Worker's Compensation five years prior 
for a knee injury.  His SSA payments had been suspended 
pending re-evaluation.  In January 1982, he reported he had 
been depressed since the early 1960s when he was sexually 
assaulted by fellow soldiers in service.  On mental status 
examination he was found to be oriented, and had coherent 
speech with appropriate response.  His affect was depressed 
and mood was sad.  He had suicidal ideation, but no current 
intent or plan.  There was no evidence of a thought disorder, 
paranoid ideation, or hallucinations.  The diagnosis on 
admission was chronic characterological depression with 
current suicidal ideation.   In February 1982 he was noted to 
be quite and withdrawn, and his progress was very slow.  He 
was still quite depressed.  He had suicidal ideation and 
anxiety attacks.  

In a March 1982 report, a VA psychiatrist reported that the 
Veteran had been an inpatient at Brentwood VA Medical Center 
since November 12, 1981, and had been undergoing extensive 
psychiatric treatment and had a diagnosis of atypical 
depression, severe type.  In a July 1982 report, during the 
Veteran's VA hospitalization, a VA physician reported that 
the Veteran was morose and mildly disheveled.  He had some 
deterioration of personal habits during this hospitalization, 
but not at the present.  Mental status examination showed 
emotional reactions, inability to concentrate, indication of 
anxiety or depression, and attention span problems.  He was 
suicidal at admission and still talked of suicide.  He had no 
interests except to kill himself, and did not feel like doing 
anything.  His orientation was okay and his ability to think 
was restricted by depression.  He appeared consistently 
depressed.  The prognosis was poor to fair.  It was noted 
that he could remember, comprehend, and carry out 
instructions on an independent basis if he was not depressed, 
and that he could not respond appropriately to work, 
pressure, supervision, and co-workers.  

VA treatment records showed that from 1984 through 1997 the 
Veteran received periodic treatment and medication through 
the mental health clinic for his depression and anxiety.  In 
March 1984, he reported he had not taken his medications for 
the last six months and was hearing voices once or twice a 
week.  He felt depressed on and off, and had difficulty 
sleeping at night.  He reported he was on SSA disability and 
lived with his parents and wanted to receive counseling and 
medication.  Examination showed that he was oriented, was 
neat and well groomed, and was in good contact, with no 
evidence of psychotic symptoms.  He was somewhat anxious and 
paranoid, and no suicidal ideations or hallucinations were 
evidenced.  He appeared to be enough intact to benefit from 
counseling.  In June 1984, he reported he was having anxiety 
attacks at night, and could not go to bed and sleep and would 
pace all night.  His affect was constricted and he still felt 
anxious, but thought that therapy was a stabilizer for him.  
In August 1984, he was not sure he wanted to contemplate 
changes, and reported that changes were frightening to him.  
He later reported that RT had been beneficial in helping him 
relax, and his sleep was better.  He felt there may be some 
changes in his thinking and attitude as a result of therapy.  
In October 1984, he complained of depression, headaches, and 
difficulty sleeping.  He had not responded well to 
psychotherapy, and had negative expectations for almost all 
treatment suggestions.  In January 1985, he reported he 
continued to stay by himself and did not wish to have contact 
with others.  He felt capable of only limited activity.  In 
March 1985 he reported he felt anxious and restless and had 
episodes of anxiety attacks and could not sleep well.  He was 
observed to be restless, anxious, and apprehensive, but with 
good contact with reality.  In April 1985, he reported that 
he continued to have sleeping difficulties, continued to 
withdraw from others and was tense too much of the time.  He 
felt guilty he could not interact with his son.  In June 
1986, he reported he had run out of his medication and had 
been increasingly tense and not sleeping and withdrawing from 
others.  In December 1986 he reported feeling like he needed 
to withdraw from others and not do anything out of the 
ordinary.  He was tense, uptight, and had trouble sleeping.  
He had run out of medications several days prior.  

VA treatment records further showed that in June 1988 the 
Veteran reported he was doing better with medicine, was 
sleeping better, and his appetite was good.   He was 
oriented, with no active psychosis.  In October 1988, he 
reported he ran out of his medicine weeks ago and felt 
restless and depressed, and was having trouble sleeping.  In 
January 1989, he reported he had been doing well and feeling 
fairly well.  He had a stable mood and his sleep and appetite 
were good.  In October 1989, he reported he was doing poorly 
with his medications and was sleeping poorly.  His appetite 
was good, he was oriented x3, and he had no new complaints.  
In March 1990 he reported he was involved in supervising 
children, and that he was now able to get out and relate to 
people.  He was not afraid to converse with women.  He was 
alert, coherent, and relevant, and his affect was 
appropriate.  He claimed the medications helped him relax.  
In June 1990, he reported having anxiety with panic attacks, 
nightmares, and could not stand crowds.  He was unable to 
sleep well, and had quit his job supervising children stating 
that they were "getting too friendly or familiar", making 
him nervous and panicky with a sensation in his stomach.  He 
was anxious, coherent, and relevant, and had a constricted 
affect and slight dysphoric mood.  In September 1990, he 
reported he felt depressed, but got over it right away, and 
claimed he did not have panic attacks but still had anxiety.  
In December 1990, he reported having anxiety.  He was 
coherent and relevant, with a constricted affect and slightly 
anxious mood.  His memory was patchy.  In July 1991, he 
reported having anxiety, but that he was being helped by 
medication.  In June 1992, he reported problems with anxiety 
and that he was under financial stress.  He was oriented, had 
no active psychosis, and was not a danger to self or others.  
In July 1993, he reported he slept better with medications 
and his appetite was normal.  Objective examination showed he 
was alert and oriented x3, his affect was appropriate, his 
mood was anxious, and there was no evidence of acute 
depressive symptoms.  His speech was relevant, coherent, and 
productive.  His memory was not impaired and insight and 
judgment were fair.  

VA treatment records further showed that in May 1994, the 
Veteran reported he had been out of medication for a year.  
He reported decreased appetite, insomnia, and feeling tired 
and depressed.  He denied suicide ideas or plan.  His affect 
was labile and his mood somber.  He had no psychotic 
symptoms, was oriented x3, and had no cognitive deficit.  In 
June 1994, he complained of anxiety, and reported that since 
his medication was changed he had no ambition and no pep.  He 
was oriented, with no active psychosis and his speech was 
relevant, spontaneous and coherent.  His sleep was impaired, 
he had decreased energy, and his memory had decreased.  In 
January 1995, he reported decreased energy and motivation.  
In November 1995 it was noted that he was not psychotic, 
suicidal, or homicidal and his affect was not anxious.  In 
December 1995, he reported he lived alone and his activities 
of daily living (ADLs) were quite limited.  He was withdrawn 
from others and reported nightmares of the rape that occurred 
30 years ago in service.  He desired to restart therapy and 
get medication.  He felt that his emotions had deteriorated 
and he was feeling self destructive  Medication was 
prescribed.  In December 1996 he complained of depression, 
being forgetful, and unable to function in daily life.  
Objective examination showed that he was alert, oriented, 
calm, and cooperative.  His eye contact and concentration 
were fair, his affect flat, his mood dysphoric, and his 
speech was productive, coherent, goal directed.  He denied 
suicidal ideations and there was no evidence of psychotic 
features.  The assessment was anxiety.  

VA treatment records showed that in July 1997, the Veteran 
reported he was doing fine as long as he took his Diazepam.  
In December 1997, he reported that Diazepam is the only 
medication that helps him with his anxiety and was making him 
live a better quality of life.  On examination in December 
1997, and on other mental status examinations through 2001, 
he was consistently found to be oriented, and with no active 
psychosis.  His speech was spontaneous, relevant, and 
coherent.  His mood was underlying anxiety.  His affect was 
appropriate, and his memory for recent events was mildly 
impaired.  His cognitive functioning was adequate and he was 
not considered a danger to himself or others.  In October 
2001, he reported he was handling life stresses okay, but was 
still unable to work because he got panic attacks around 
people.  

VA treatment records showed that in April 2002, the Veteran 
reported he lived alone and withdrew from others.  He was 
apprehensive about most interactions.  He played bingo during 
the week without interacting with other players.  He was 
oriented, had no thought disorder, was in no current danger 
to himself, his mood was subdued, and his affect was flat.  
He was found to be insecure and apprehensive.  On mental 
status examination, he had no active psychosis, no speech 
problems, and his mood was of underlying anxiety.  His memory 
for recent events was mildly impaired, and for remote events 
was intact.  His judgment and insight were fair.  A Global 
Assessment of Functioning (GAF) score of 55 was assigned.  In 
December 2002, he reported he had  not been able to 
accomplish any of the things he wanted to do on his last 
visit and did not understand why he procrastinates about 
everything.  He did not open all mail, shopped late at night, 
and tried to avoid others.  In January 2003 he reported he 
had been able to accomplish some of the tasks he had not been 
able to motivate himself to do.  His mood and affect were 
improved.  In April 2003, on mental status examination, he 
was found to be oriented, with no active psychosis.  His 
speech was spontaneous, relevant, and coherent.  His mood was 
that of underlying anxiety.  His affect was appropriate, and 
his sleep and appetite were good.  His memory for recent 
events was mildly impaired, and for remote events was intact.  
A GAF score of 55 was assigned.  In July 2003 he was able to 
talk more about his trauma than anytime in the past, and the 
assessment was "finally able to start some catharsis".  

On VA examination in October 2003, the Veteran reported that 
while he was in the Army he was sexually assaulted by three 
other soldiers.  He claimed he first sought treatment for 
psychiatric problems in 1963, following his discharge from 
service, when he was having nightmares and depression about 
the sexual assault.  He reported had over a dozen different 
jobs from 1963 to 1975, and that he had not worked since 1975 
because of severe depression and received Social Security 
disability since 1975.  He was divorced since 1972, and had a 
son who he did not get to see for years, but had contact with 
his since he was in his teen years.  He reported he was not 
able to get close to his son and could not get close to 
anyone.  He lived alone in a mobile home and was isolated 
most of the time.  He played bingo once a week with his ex-
wife at the local VFW and saw his son and grandchildren 
occasionally.  He claimed that when people started to get 
close to him, he had to move away.  He liked to be by himself 
and did not feel comfortable around other people, including 
his family.  He reported he tried to hide what happened to 
him, and that when he did try to bring it up no one wanted to 
hear about it.  He reported intrusive symptoms, including 
intrusive thoughts, images, and perceptions, recurrent 
distressing dreams of the event; and psychological distress 
at exposure to internal or external cues that symbolize an 
aspect of the traumatic event.  He also reported avoidance 
symptoms including avoiding thoughts, feelings, and 
conversations about the trauma; avoiding activities, places, 
and people that arouse recollections of the trauma as 
symptoms; diminished interest in significant activities; and 
detachment/estrangement from others.  He reported 
hyperarousal symptoms including difficulty falling or staying 
asleep, and difficulty concentrating.  It was noted that he 
had suicidal thoughts for years and one suicide attempt.  

Further on the VA examination in October 2003, the mental 
status examination showed that the Veteran's grooming was 
appropriate, he was cooperative throughout the interview and 
cognizant of the reason for the examination.  His speech was 
normal in tone, volume, and amount, and his responses were 
logical and goal directed.  He denied hallucinations or 
delusions, and there was no indication of a major thought 
disorder.  His memory appeared intact, and he was a reliable 
historian.  His insight, judgment, and impulse control were 
fairly good.  His mood appeared anxious and depressed in the 
moderately severe range.  His affect was appropriate to his 
mood.  He admitted having suicidal thoughts, and had a 
history of one suicide attempt.  He denied any current 
suicidal intent and was not judged to be a risk to himself or 
others at this time.  The Axis I diagnoses included PTSD, 
chronic, and major depressive disorder, recurrent.  A Global 
Assessment of Functioning (GAF) score of 52 was assigned, 
including for the past year, based on his level of 
functioning based on the severity of his PTSD symptoms only.  
When considering both Axis I diagnoses, the GAF score was 
estimated at 50.  

VA treatment records showed that in December 2004, the 
Veteran underwent a neuropsychological evaluation and 
reported significant problems with attention and 
concentration.  He reported a dramatic increase of his PTSD 
symptoms since he made application for a service-connected 
pension.  He reported he did very little and had no hobbies 
and used to enjoy reading, but did not spend much time doing 
this because of poor concentration.  He left the television 
on for company.  He tried bingo, but claimed it did not work 
for him.  He spent some time visiting family.  On examination 
he was alert and oriented.  His mood was severely dysphoric 
and anxious, and he experienced intrusive thoughts and 
nightmares of his assault, and panic-like symptoms.  He 
reported time gaps that appeared to be disassociative 
episodes.  He denied suicidal or homicidal ideations, but 
felt it would not bother him if he were going to die.  His 
insight and judgment were fair to good, and he appeared to be 
at minimal risk of self harm.  The diagnosis was PTSD, 
chronic, severe.  A GAF score of 51 was assigned.  In January 
2005, his symptoms included symptoms of anxiety and PTSD 
triggered by recurrent and intrusive recollections of the 
trauma, avoiding situations that remind him of the trauma, 
having nightmares of the trauma, and having an exaggerated 
startle response.  In April 2005, he reported periods of time 
when his mind wanders and he may end up someplace where he 
does not know how he got there.  He was very anxious at 
night, and could not sleep and ended up eating compulsively.   
In June 2005, he was seen for PTSD and depression.  He 
reported he was nonproductive, and obsessed about the sexual 
assault all the time.  He had become almost a virtual shut-
in, and was obsessed that he was 62 years old and had not 
accomplished anything.  He could not bring himself to try and 
talk about it or do anything to deal with it.  Examination 
showed his mood was despondent, his affect flattened, and he 
was in no danger to himself or others.  The assessment was 
that he had tried to suppress the memories for so long, that 
he had no confidence to try something different.  

VA treatment records dated from October 2005 through December 
2008 showed the Veteran continued to receive treatment and 
medications in the mental health clinic for his PTSD.  In 
December 2005 he reported having nightmares, intrusive 
thoughts, isolativeness, and recurrent obsessive thoughts 
about the incident.  He became very neat and always wanted 
things in the proper place and exhibited checking behavior 
even when he knew it was irrational.  Examination showed he 
was alert, depressed, and with a constricted affect. He 
denied suicidal or homicidal ideation and his thoughts were 
goal oriented.  The assessment was PTSD and it appeared he 
met the criteria for obsessive compulsive disorder, an 
anxiety-based disorder which most likely stemmed from the 
incident of military sexual trauma.  In December 2005, a GAF 
score of 50 was assigned.  In November 2006, the Veteran 
reported his mood as very depressed, and he did not care 
about anything.  His sleep was decreased and he had been 
having anxiety attacks twice a week.  He reported constant 
nightmares and intrusive thoughts.  He reported he was not a 
social person and preferred to be left alone.  A GAF score of 
50 was assigned.  In May 2007, the Veteran returned to 
individual therapy after taking a year off due to multiple 
medical problems.  He felt up to making the trip for regular 
counseling and was ready to pick up where they left off the 
year before.  He was alert and oriented, well groomed, with 
clear, coherent and relevant speech.  His memory appeared 
grossly intact, his thought content was within normal limits, 
and he had no suicidal or homicidal ideation, intent, or 
plan.  A GAF score of 55 was assigned.  In June 2007 he 
reported he had a poor relationship with his son.  In 
September 2007, he was stable, but remained depressed.  A GAF 
score of 45 was assigned.  In September 2008, the Veteran 
reported intrusive thoughts, nightmares, and anxiety. A GAF 
score of 55 was assigned.  One month later, the Veteran's GAF 
score was 45, but it was noted by the examiner that there was 
no significant change in the Veteran's status.  

On VA examination in May 2009, the Veteran reported that his 
symptoms vary in frequency and intensity, but reported that 
his anxiety is ubiquitous.  His hypervigilance and jumpiness 
were ever-present.  He claimed his social relationships were 
virtually  non-existent, and he feared interactions with 
others.  He had difficulty with sleep onset and maintenance, 
and had frequent nightmares about physical assault.  He 
attempted to avoid situations associated with conflict.  He 
was last employed in 1975.  He lived alone and reported he 
could waste a whole day doing nothing.  He fixed a hot meal 
for his neighbor everyday, but did not want to spend time 
with him.  His sleep was erratic, and he would get up every 
hour to check the front door and his car.  He reported having 
nightmares that woke him up gasping.  He had limited energy.  
He was a member of the American Legion and the Eagles, but 
had never been to a meeting.  He was affiliated with the 
Catholic church and attended a couple of masses since his 
divorce.  He visited his adult son, sometimes for a holiday 
meal, but not if he could get out of it.  His son's 
stepmother lived about a block from the Veteran, and he had 
been there three times in 16 years.  He had elaborate plans 
to avoid interpersonal contact.  He required no assistance in 
personal care or to manage finances.  

On the May 2009 VA mental status examination there were no 
gross perceptual difficulties apparent.  The Veteran's 
personal hygiene was adequate, his facial expressions were 
greatly varied, his speech was generally conversational in 
volume and occasionally rapid.  His speech was often overly 
detailed or circumstantial.  He provided a gross appearance 
of cooperation.  His attention and concentration were 
adequate, his short term memory mildly impaired, and his 
abstracting skills and judgment were adequate.  His affect 
shifted readily and appeared shallow.  His mood appeared 
anxious.  He reported a history of suicidal thought and 
threats, but denied intent or recent thoughts.  He denied 
homicidal thoughts.  There were no delusions or 
hallucinations.  He reported depression, excessive anxiety, 
incessant worry, restlessness, and fatigue.  He was 
frequently irritable and reported a history of panic attacks.  
The diagnoses included PTSD and generalized anxiety disorder.  
The current GAF score was 49, and it was noted that his 
highest GAF in the past year was 55.  The VA examiner 
summarized that the Veteran appeared to manifest fear 
regarding social interaction and accordingly very limited 
social interaction.  His work history was weak with poor 
adaptation to work demands.  The examiner opined that the 
Veteran's psychosocial adjustment appeared to have worsened 
since his previous VA examination.  

III. Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The record reflects that entitlement to service connection 
for PTSD has been established effective November 16, 1981, 
and that the RO assigned a 50 percent disability rating for 
PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, effective November 16, 1981.  The Veteran contends that 
his service-connected PTSD warrants a rating in excess of 50 
percent.  In adjudicating the Veteran's claim, the Board 
notes that under the rating criteria, PTSD is evaluated under 
a general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, DC 9411 (effective from November 7, 1996).  As 
noted, the Veteran is currently rated 50 percent disabled due 
to his PTSD, under the general rating formula.  Because the 
initial rating of 50 percent has been made effective since 
November 1981, the Board must consider the record from 1981 
to the present, and also consider any changes to the 
regulations that have occurred since then.  In that regard, 
the Board notes that by regulatory amendment effective 
November 7, 1996, VA revised the rating criteria for mental 
disorders.  See 61 Fed. Reg. 52700 (Oct. 7, 1996).

As noted above, the service-connected PTSD has been granted 
effective November 1981.  Accordingly, both the former and 
revised criteria will be considered in evaluating the 
Veteran's service-connected PTSD.  The revised rating 
criteria, however, cannot be applied prior to their effective 
date.  See 38 U.S.C.A. § 5110.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that, when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
The Federal Circuit subsequently overruled Karnas to the 
extent that it indicated retroactive application of a new law 
or regulation might be appropriate in the absence of language 
in the law or regulation requiring such application.  See 
Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that Karnas conflicts with United States Supreme Court and 
Federal Circuit precedent "insofar as it requires VA to apply 
the version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  VA's General Counsel, however, has held 
that, where a law or regulation changes during the pendency 
of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the Veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Prior to November 7, 1996, the Veteran's PTSD would have been 
evaluated based on the degree of impairment of his social and 
industrial adaptability.  38 C.F.R. §§ 4.129, 4.132 (1996).  
Under the former rating criteria, 38 C.F.R. § 4.132, DC 9411, 
a 50 percent rating was assigned when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish and maintain effective or favorable relationships 
is severely impaired, and psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the individual is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, DC 
(effective prior to November 7, 1996).

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
Court concluded that should the Board determine that any one 
of the three independent criteria listed in Diagnostic Code 
9411 has been met, then a 100 percent rating should be 
assigned.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, DC 9411.  
This revised code provides that a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Board notes that ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  Id.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is defined as 
indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the Veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

The Veteran contends that his PTSD is more disabling than 
currently evaluated.  The evidence of record consists of 
numerous VA treatment records dated from the 1970s to the 
present, two VA examinations in 2003 and 2009, private 
treatment records, and records from the SSA.  These records 
reflects ongoing and periodic treatment and medication for 
the Veteran's PTSD, depression, and generalized anxiety 
disorder, as well as several hospitalizations (the last one 
was in 1981-1982) for treatment for various psychiatric 
symptoms.  A review of this evidence confirms that the 
Veteran has some persistent PTSD symptoms, which have only 
somewhat fluctuated in severity.  He has reported a variety 
of symptoms related to his PTSD to specifically include 
chronic depression, anxiety, nightmares, panic and anxiety 
attacks, sleep difficulties, isolation and avoidance 
behaviors, obsessive rituals and behaviors, hypervigilance, 
and problems with attention and concentration.  He reported 
he was divorced in the 1970s, and had one adult son.  It 
appears that he, for at least a period of time, played bingo 
with his ex-wife once a week, but then later stopped playing 
bingo claiming it was not working for him.  He reported 
seeing his son occasionally at holiday meals, but then 
reported his relationship with his son was poor.  He made hot 
meals for a neighbor, but appears to not have had a 
relationship with the neighbor.  He has consistently reported 
avoiding people and isolating himself.  He kept to himself 
most of the time, except to attend somewhat regular therapy 
sessions.  With regard to employment, he has reported he 
stopped working in the 1970s due to his depression, and that 
he received SSA disability benefits since then.  The Board 
notes that the Veteran has been assigned a 50 percent rating 
for PTSD, effective from November 1981.  After reviewing the 
competent evidence of record and the former and revised 
regulations, the Board concludes that for the entire appeal 
period, a 70 percent rating, but no higher, is warranted for 
the service-connected PTSD.

The Veteran's symptoms have increased and interfere with his 
daily functioning, particularly with regard to his 
interactions with others and his own personal recurrent 
feelings and recollections of his military sexual trauma.  As 
displayed to the VA physicians, the Veteran has established 
ways of coping with his PTSD symptoms; however, he continues 
to experience his severe symptoms including depression, 
anxiety, isolation, nightmares, etc.  In sum, his PTSD 
results in severe occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood.  Thus, the Board concludes that 
the criteria for a 70 percent rating for PTSD have been 
approximated under both the former and the revised rating 
criteria.  The Board also notes that the Veteran's GAF scores 
have ranged from 45 to 55, but do overall show a slight 
decline in his emotional functioning, despite his 
participation in therapy through VA and taking medications 
regularly.  The Board finds that the aforementioned GAF 
scores indicate a moderate to severe impairment, in line with 
a 70 disability rating.  

The Board does not, however, find that the Veteran is so 
disabled that a 100 percent rating would be warranted at any 
time since November 1981, under either the former criteria or 
revised rating criteria.  While the Veteran's PTSD would 
certainly effect his employability and his ability to work 
with others, the competent evidence of record simply does not 
show total occupational impairment or that the Veteran is 
unable to obtain or retain employment due to his PTSD.  
Additionally, he does not have gross impairment in thought 
processes or communication, and has shown no psychotic 
behaviors.   He has not reported persistent delusions or 
hallucinations.  He is able to perform activities of daily 
living, including living alone and maintenance of minimal 
personal hygiene, as he has always been described as being 
well groomed.  He has always been, on mental status 
examinations, alert, oriented and cooperative, and has never 
exhibited inappropriate behavior.  He has consistently been 
found to be of no danger to himself or others.  While he has 
reported having suicidal thoughts in the past, he has denied 
plan or intent or current thoughts.  No homicidal thoughts 
have been noted.  His speech has consistently been relevant 
and coherent, and no speech problems have ever been noted, 
except that his speech was occasionally rapid.  He has had 
some slight memory impairment for recent events.  
Accordingly, considering both the former and the revised 
criteria for rating PTSD, the Board concludes that the 
criteria for a higher, 100 percent, rating are not met at any 
point during the appeal period.  Fenderson, supra.  

In making this determination, the Board notes that while some 
of the criteria listed for a 70 percent rating are not met, 
it is not the case that all the findings specified for a 70 
percent rating at 38 C.F.R. § 4.130 must be shown in order to 
warrant such a rating.  38 C.F.R. § 4.21.  In resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran's overall disability picture is sufficiently 
severe to warrant no more than a 70 percent rating for PTSD 
for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.7, 4.130, DC 9411; Fenderson, supra.


ORDER

A 70 percent initial rating for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


